Title: Rules of the Constitutional Society of Virginia, [ca. 14 June] 1784
From: Constitutional Society of Virginia
To: 


Editorial Note
Philip Mazzei appears to have been instrumental in the formation of the short-lived organization known as the Constitutional Society of Virginia. Allegedly conceived when “some members of the Assembly proposed to revise the Constitution” of Virginia, the society was born during the session of the General Assembly in Richmond in June 1784. In his memoirs Mazzei asserted that he had organized the society, which included the state’s leading public men, and claimed that he was urged by his fellow members to become its president, but because of his impending return to Europe, he “nominated Mr. John Blair, who was unanimously elected by a voice vote” (Marraro, Memoirs of Philip Mazzei, p. 285 n. 6).
 
[ca. 14 June 1784]
We, the underwritten, having associated for the purpose of preserving and handing down to posterity, those pure and sacred principles of Liberty, which have been derived to us, from the happy event of the late glorious revolution, and being convinced, that the surest mode to secure republican systems of government from lapsing into tyranny, is by giving free and frequent information to the mass of people, both of the nature of them, and of the measures which may be adopted by their several component parts, have determined, and do hereby most solemnly pledge ourselves to each other, by every holy tie and obligation, which freemen ought to hold inestimably dear, that every one in his respective station, will keep a watchful eye over the great fundamental rights of the people.
That we will without reserve, communicate our thoughts to each other, and to the people, on every subject which may either tend to amend our government, or to preserve it from the innovations of ambition, and the designs of faction.
To accomplish this desirable object, we do agree to commit to paper our sentiments, in plain and intelligible language, on every subject which concerns the general weal; and transmit the same to the Honorable John Blair, Esq; whom we hereby constitute President of the said Society, with powers to congregate the members thereof, either at Richmond, or Williamsburg, whenever he may suppose that he has a sufficient quantity of materials collected for publication. It is farther agreed, that it shall be a rule of the said Society, that no publications shall be made till after mature deliberation in the convocation, it shall have been so determined, by at least two thirds of the present members.


John Blair,
B. Randolph,


James Madison,
James Marshall,


Robert Andrews,
Richard Henry Lee,


James M’Clurg,
William Lee,


John Page,
Ludwell Lee,


James Innes,
William Grayson,


Mann Page,
Francis Corbin,


James Madison, jun.
Philip Mazzei,


Patrick Henry,
Wilson C. Nicholas,


Thomas Lomax,
John Nicholas,


Edmund Randolph,
John Taylor,


William Short,
J. Brown,


William Fleming,
Richard B. Lee,


John Breckenridge,
Spencer Roane,


Archibald Steuart,
Alexander White,


Joseph Jones,
James Monroe,


William Nelson, jun.
Arthur Lee.



At a meeting held on the 15th of June, 1784.
Resolved, that the following declaration be added to the paper originally signed by the members, viz.
“The Society being persuaded, that the liberty of a people is most secure, when the extent of their rights, and the measures of government concerning them are known, do declare that the purpose of this institution is to communicate by fit publications such facts and sentiments, as tend to unfold and explain the one or the other.”

